Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Pat. 11,218,570. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example, contrast instant claim 1 and claim 1 of ‘686:
‘570 Claim 1
Instant claim 1
A network packet processing method, comprising:
A network packet processing method, comprising:
receiving a first Transmission Control Protocol (TCP) packet sent by a client, wherein the first TCP packet comprises a first quintuple;
receiving a first Transmission Control Protocol (TCP) packet sent by a client, wherein the first TCP packet comprises a first quintuple;
when a TCP connection identified by the first quintuple is an unsteady TCP connection, processing the first TCP packet by using a first thread, 
determining, according to the first quintuple, a first thread that processes the first TCP packet, wherein the first quintuple is used to identify a TCP connection corresponding to the first TCP packet;
wherein the unsteady TCP connection represents a TCP connection in an establishment process or a disconnection process, and the first thread is a control thread used to process the unsteady TCP connection; and
when a TCP connection identified by the first quintuple is a steady TCP connection, processing the first TCP packet by using a second thread, wherein the steady TCP connection represents a TCP connection in a data transmission process, and the second thread is a data processing thread used to process the steady TCP connection.
wherein a TCP connection status of the TCP connection is an unsteady TCP connection or a steady TCP connection, wherein the unsteady TCP connection represents a TCP connection in an establishment process or a disconnection process, and the steady TCP connection represents a TCP connection in a data transmission process, the steady TCP connection represents a TCP connection in a data transmission process, the first thread is a control thread or a data processing thread, wherein the control thread is used to process the unsteady TCP connection, and the data processing thread is used to process the steady TCP connection; 
processing the first TCP packet by using the first thread.


That is, the differences between the claims are minimal and such differences would have been obvious to one of ordinary skill in the art. Further, remaining instant claims 2-20 correspond with subject matter disclosed by claims 2-20 of ‘570.  Therefore, if a patent were to be granted, it may result in an improper timewise extension of the “right to exclude” of the subject matter and may lead to possible harassment by multiple assignees.   

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (European Publication No. 2,323,344; cited on IDS) in view of Wang (US Pub. No. 2004/0015591; cited on IDS).

As to claim 1, Li discloses a network packet processing method, comprising: 
receiving a first Transmission Control Protocol (TCP) packet sent by a client, wherein the first TCP packet comprises a first quintuple ([0008], particularly, “receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection,” with five-tuples being an inherent feature of TCP connections; i.e. the source IP address/port number, destination IP address/port number and the protocol in use); 
determining, according to the first quintuple, a first thread that processes the first TCP packet ([0008],  particularly, “at least one pair of sub-threads, wherein each pair of sub-thread is corresponding to one TCP connection, and comprises a receiving sub-thread for receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection; and a link information table for storing link information of each TCP connection”), 
wherein a TCP connection status of the TCP connection is an unsteady TCP connection or a steady TCP connection, wherein the unsteady TCP connection represents a TCP connection in an establishment process or a disconnection process, and the steady TCP connection represents a TCP connection in a data transmission process, the steady TCP connection represents a TCP connection in a data transmission process, the first thread is a control thread or a data processing thread, wherein the control thread is used to process the unsteady TCP connection, and the data processing thread is used to process the steady TCP connection ([0008]; as this limitation encompasses all TCP connections (i.e. both unsteady and steady), it is taught since TCP connections are recited and threads are being used to process those connections); and 
processing the first TCP packet by using the first thread ([0008], particularly, “at least one pair of sub-threads, wherein each pair of sub-thread is corresponding to one TCP connection, and comprises a receiving subthread for receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection; and a link information table for storing link information of each TCP connection”).
However, Li does not explicitly disclose the first quintuple is used to identify a TCP connection corresponding to the first TCP packet. That is, Li’s discloses that the link information table is indexed by quintuples, but is silent with regard to how the TCP connections are uniquely identified.
But, Wang discloses identifying, according to a first quintuple, a TCP connection corresponding to a first TCP packet ([0065], particularly, “The source and destination IP addresses and TCP port, or other identifiers are stored in table 34, along with history of the connections, connection status, and current TCP parameters. This information can be obtained from the TCP and IP headers of the packets.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Li and Wang in order to provide a known and reliable means of uniquely identifying and indexing network connections.


As to claims 8 and 14, they are recited by a similar rationale to that set forth in claim 1’s rejection.

As to claims 2, 9, and 15, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses determining, according to a current mapping relationship between the first quintuple and a thread, the first thread corresponding to the first quintuple under the current mapping relationship, wherein a mapping relationship between the first quintuple and the thread changes when the TCP connection status of the TCP connection changes (Li, [0008], particularly, “when a first sub-thread detects that an abnormality occurs to a first TCP connection corresponding to the present sub-thread, setting an exit flag bit in the link information of the first TCP connection, and exiting the present sub-thread.”)

As to claims 3, 10, and 16, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses the first thread is the control thread, and, after the processing the first TCP packet by using the first thread, the TCP connection status of the TCP connection changes from the unsteady TCP connection to the steady TCP connection, and the method further comprises: deleting a mapping relationship between the first quintuple and the first thread; and re-establishing a mapping relationship between the first quintuple and a thread, wherein a thread corresponding to the first quintuple changes to a second thread, wherein the second thread is a data processing thread (Li, [0008], particularly, “at least one pair of sub-threads, wherein each pair of sub-thread is corresponding to one TCP connection, and comprises a receiving sub-thread for receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection; and a link information table for storing link information of each TCP connection…the master control thread periodically polling the link information table, in which when detecting the exit flag bit in the link information of the first TCP connection, the master control thread closes the first TCP connection, kills all the remaining sub-threads corresponding to the first TCP connection, and clears the link information of the first TCP connection”)


As to claims 4, 11, and 17, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses receiving a second TCP packet sent by the client, wherein the second TCP packet comprises the first quintuple; determining, according to the re-established mapping relationship between the first quintuple and a thread, the thread corresponding to the first quintuple as the second thread; and processing the second TCP packet by using the second thread (Li, [0008], particularly, “at least one pair of sub-threads, wherein each pair of sub-thread is corresponding to one TCP connection, and comprises a receiving sub-thread for receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection; and a link information table for storing link information of each TCP connection.”)

As to claims 5, 12, and 18, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses the first thread is the data processing thread, and after the processing the first TCP packet by using the first thread, the TCP connection status of the TCP connection changes from the steady TCP connection to the unsteady TCP connection, and the method further comprises: deleting a mapping relationship between the first quintuple and the first thread; and re-establishing a mapping relationship between the first quintuple and a thread, wherein a thread corresponding to the first quintuple changes to a third thread, wherein the third thread is a control thread (Li, [0008], particularly, “the master control thread periodically polling the link information table, in which when detecting the exit flag bit in the link information of the first TCP connection, the master control thread closes the first TCP connection, kills all the remaining sub-threads corresponding to the first TCP connection, and clears the link information of the first TCP connection.”)


As to claims 6, 13, and 19, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses receiving a third TCP packet sent by the client, wherein the third TCP packet comprises the first quintuple; determining, according to the re-established mapping relationship between the first quintuple and a thread, the thread corresponding to the first quintuple as the third thread; and processing the third TCP packet by using the third thread (Li, [0008], particularly, “at least one pair of sub-threads, wherein each pair of sub-thread is corresponding to one TCP connection, and comprises a receiving sub-thread for receiving messages and a transmitting sub-thread for transmitting messages on the TCP connection; and a link information table for storing link information of each TCP connection.”)

As to claims 7 and 20, the teachings of Li and Wang as combined for the same reasons set forth in claim 1’s rejection further discloses the control thread is a pre-control thread or a post-control thread, the pre-control thread is used to process an establishment process of the TCP connection in an unsteady TCP connection state ([0008], particularly, “when a first sub-thread detects that an abnormality occurs to a first TCP connection corresponding to the present sub-thread, setting an exit flag bit in the link information of the first TCP connection, and exiting the present sub-thread”), and the post-control thread is used to process a disconnection process of the TCP connection in an unsteady TCP connection state (Li, [0008], particularly, “the master control thread periodically polling the link information table, in which when detecting the exit flag bit in the link information of the first TCP connection, the master control thread closes the first TCP connection, kills all the remaining sub-threads corresponding to the first TCP connection, and clears the link information of the first TCP connection.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452